Citation Nr: 0528276	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  00-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash 
disability.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain, Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from April 2000 and December 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas.

In July 2003, the Board found that new and material evidence 
had been submitted to reopen the claims of service connection 
for post-traumatic stress disorder and a skin rash 
disability.  At the same time, the Board remanded the newly 
reopened claims and the claim for service connection for 
Hepatitis C to the RO for additional development.  

These matters are again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for action 
consistent with the prior Board Remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).


REMAND

The appellant submitted a substantive appeal in May 2003 
which perfected his appeal with respect to the December 2002 
rating action denying service connection for Hepatitis C.  On 
the May 2003 substantive appeal, the appellant requested that 
he be provided a hearing before a Member of the Board 
(Veterans Law Judge) located at the RO.  The July 2003 Board 
Remand included instructions to schedule the veteran, in 
accordance with the docket number of this case for a Travel 
Board hearing before a Veterans Law Judge, unless otherwise 
indicated.  There is no indication as to any efforts the RO 
has undertaken to schedule the appellant for a Travel Board 
Hearing.  Such noncompliance with a Board Remand instruction 
requires further remand to correct such deficiency.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The appellant must be 
provided the opportunity to testify at a Travel Board hearing 
before a Veterans Law Judge.

Last, the Board observes that the appellant submitted new 
evidence in February 2005 relative to his claim of service 
connection for post-traumatic stress disorder.  On remand, 
the RO should address this new evidence and, if appropriate, 
issue the appellant and his representative a supplemental 
statement of the case.  38 U.S.C.A. § 7105(d).  

Under the circumstances of this case, this appeal is Remanded 
to the RO via the Appeals Management Center (AMC) for the 
following actions: 

1.  The RO must readjudicate the claim of 
entitlement to service connection for post-
traumatic stress disorder considering the 
new evidence of record since the issuance 
of the November 2004 supplemental statement 
of the case.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO must provide the 
appellant and his representative a 
supplemental statement of the case, and 
afford the appropriate period of time to 
respond.
 
2.  After the above has been completed, the 
RO should schedule the veteran, in 
accordance with the docket number of this 
case for a Travel Board hearing before a 
Veterans Law Judge, unless otherwise 
indicated.  Thereafter, the case should be 
returned to the Board in accordance with 
the usual appellate procedures.

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The appellant need take no 
action until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



 
 
 
 

